PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Quest Engines, LLC
Application No. 16/908,871
Filed: 23 Jun 2020
For VARIABLE VOLUME CHAMBER DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on a renewed petition pursuant to 37 C.F.R. 
§ 1.137(a) to revive the above-identified application filed on April 19, 2022.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to submit an executed oath or declaration for each joint inventor no later than the date on which the issue fee for the patent was paid:

Applicant filed this application on June 23, 2020, and an Application Data Sheet that lists four joint inventors was included on initial deposit.  This served to set the inventorship, per 37 C.F.R. § 1.41(b).

The USPTO mailed a notice to file missing parts on July 6, 2020 that indicates a properly executed declaration for each of the four inventors is required no later than the expiration of the period set forth in the Notice of Allowability.  The mailing of July 6, 2020 also included a filing receipt that lists four joint inventors.

Applicant submitted a declaration that has been executed by the first listed inventor and a substitute statement for the second listed inventor that has been signed by his legal representative on August 21, 2020. 

The USPTO mailed an updated filing receipt on August 24, 2020 that lists four inventors.

Applicant filed a corrected ADS and a request for a corrected filing receipt on August 26, 2020, requesting the deletion of the third and fourth listed inventors.

The USPTO mailed an Improper Submission of Request under 37 CFR 1.48(a) on August 28, 2020, indicating the request to correct the inventorship was deficient since it lacked the required fee.  See 37 C.F.R. § 1.48(a)(2).

The USPTO mailed both a Notice of Allowance and Fee(s) Due and a Notice of Allowability on May 24, 2021, and the former set a shortened statutory period for reply of three months.  

The USPTO mailed a Notice Requiring Inventor’s Oath or Declaration on June 7, 2021, requiring an oath/declaration for the third and fourth listed joint inventors that reminded Applicant that an oath or declaration for each inventor must be submitted no later than the date on which the issue fee is paid.

Applicant submitted both the issue fee and form PTOL-85 Part B on July 20, 2021.  An executed oath/declaration for the third and fourth listed joint inventors was not included therewith: accordingly, the above-identified application became abandoned on July 21, 2021, the day after the payment of the issue fee. See 35 U.S.C. § 115(f).  See also MPEP 
§§ 602.01(a) and 602.03.  

A Notice of Abandonment was mailed on July 22, 2021.

A petition pursuant to 37 C.F.R. § 1.181(a) was filed on September 22, 2021 along with a conditional petition pursuant to 37 C.F.R. § 1.137(a).  The USPTO mailed a decision on November 18, 2021 which dismissed the former and held the latter in abeyance.

A petition pursuant to 37 C.F.R. § 1.137(a) to revive the above-identified application was filed on January 12, 2022, a decision was mailed on January 24, 2022 which granted the petition and a corrected decision was mailed on March 7, 2022 which dismissed the petition.
On April 19, 2022, a Rule 1.48 request was filed, which was granted via the mailing of a decision on May 9, 2022.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On January 12, 2022, Petitioner filed a Request for Continued Examination (RCE), the associated fee, a petition to withdraw from issue, and the associated fee.  The petition fee as set forth in 37 C.F.R. § 1.17(m) and the proper statement of unintentional delay were received previously on September 22, 2021.

The RCE received on January 12, 2022 has been accepted as the required reply under 37 C.F.R. § 1.137(a)(1).  As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

It is noted that the Technology Center mailed both a notice of allowability and a notice of allowance and issue fee due on February 24, 2022.  

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent presuming the issue fee and form PTOL-85B are timely received.  The undersigned contacted Petitioner on May 12, 2022 and reminded him that this date is fast approaching.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.